Citation Nr: 0200649	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-12 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to June 
1991 and from March 1992 to February 1993.  He also has 
service in the Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed a claim for service connection for post-
traumatic stress disorder (PTSD).  The RO developed this 
claim separate from the veteran's claim for service 
connection for a psychiatric disorder due to an undiagnosed 
illness.  In February 1999 the RO denied service connection 
for PTSD.  This denial was based in part on the veteran's 
failure to respond to the RO's request for stressors on which 
his claim was based.  The veteran was notified of this 
decision and of his appellate rights.  The veteran did not 
appeal this decision.  Accordingly, this issue is not before 
the Board for appellate consideration.


FINDING OF FACT

The veteran's psychiatric complaints are not due to an 
undiagnosed illness nor does the veteran have a diagnosed 
psychiatric disorder which is related to service.  


CONCLUSION OF LAW

A psychiatric disorder due to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed service connection for a psychiatric 
disorder due to an undiagnosed illness as a result of his 
service in the Persian Gulf.  The record shows that he served 
in the Southwest Theater of Operations during the Persian 
Gulf War.  

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans. Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. Also 
for purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar. 66 Fed. Reg. 56, 614, 56, 615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(I)).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The service medical records show no complaint or 
manifestation of a psychiatric disorder.  

A VA examination by a psychiatrist was conducted in March 
1995.  At that time, the veteran reported that he was not 
under psychiatric treatment and had never been under such 
treatment.  His primary complaints were that his sleep was 
usually interrupted.  He stated that this had been going on 
for quite some time, but that he had never sought treatment.  

On mental status evaluation, he did not respond to questions 
spontaneously, but was relevant and coherent.  Content of 
thought was very vague in terms of complaints.  He stated 
that he had no close relationships, but had no problems 
relating to other people.  He was somewhat distrustful, but 
not delusional.  Affect was constricted and mood was 
withdrawn.  The diagnoses were sleep disorder; substance use 
disorder, alcohol; and schizoid personality.  

A VA examination by a psychiatrist was conducted in September 
1997.  At that time, the veteran complained of poor sleep, 
poor memory and body aches.  He also complained of an 
inability to stand crowds or noises.  Objectively, the 
veteran's mood was slightly anxious.  His affect was 
constricted.  Attention and concentration were good, as was 
memory.  Speech was clear and coherent.  Insight and judgment 
were fair.  The diagnosis was anxiety disorder, not otherwise 
specified.  

Of record are medical records from a Vets Center covering a 
period from September 1994 to May 1998.  During this time the 
veteran was evaluated by counselors.  His psychiatric 
complaints were assessed as PTSD and psychological problems. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this regard, the Board finds that all pertinent evidence 
necessary to properly evaluate his claim has been obtained.  
All medical records identified by the veteran are on file.  
Also, the veteran has been afforded two VA psychiatric 
examinations and has been informed in the statement of the 
case and supplemental statement of the case of the evidence 
needed to establish his claim.  The Board finds that the VA 
has satisfied the criteria set forth in VCAA and the 
implementing regulations, and the veteran is not prejudiced 
by this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran is contending that his psychiatric disorder 
should be service connected as a result of his Persian Gulf 
service.  It is important to note that in the above 
referenced regulation, which applies to this contention, one 
of the basic criteria for service connection is that the 
condition may not be attributed to any known cause.  

A review of the medical evidence of record shows that the 
veteran's psychiatric have been variously diagnosed.  The 
records from the Vet Center show an assessment of PTSD.  Also 
assessed were psychological problems.  However, two VA 
psychiatrists have diagnosed schizoid personality disorder 
and an anxiety disorder, not otherwise specified.  
Accordingly, the Board finds that the veteran's psychiatric 
complaints are the result of diagnosed psychiatric disorders.  
Therefore, service connection cannot be established based on 
the regulations applicable to "undiagnosed illness" in 
veterans of the Persian Gulf War.  

Nevertheless, service connection could still be established 
if it shown that the claimed disorder is the result of the 
veteran's service.  See Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  Regarding this aspect of the veteran's claim, 
the veteran is qualified to report his symptoms.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
possesses such a background nor is it otherwise contended.  

In this regard, the service medical records show no complaint 
or manifestation of a psychiatric disorder.  Additionally, 
there is no competent medical evidence which relates his 
current psychiatric disorders to service.  As previously set 
forth, service connection for PTSD was denied by the RO and 
the veteran did not appeal that decision.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 


ORDER

Service connection for a psychiatric disorder due to an 
undiagnosed illness is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

